 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
      ADRIANNA KILLAM,
 8                          Plaintiff,
 9         v.                                         C18-1659 TSZ

10    BB6 SEATTLE LIMITED                             MINUTE ORDER
      PARTNERSHIP,
11
                            Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
           (1)     Pursuant to the parties’ stipulation, docket no. 14, the deadline for
     defendant to file a responsive pleading or motion is EXTENDED to February 11, 2019.
15
          (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
16 record.

17         Dated this 22nd day of January, 2019.

18
                                                     William M. McCool
19                                                   Clerk

20                                                   s/Karen Dews
                                                     Deputy Clerk
21

22

23

     MINUTE ORDER - 1
